Citation Nr: 1440990	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a skin disability, claimed as spots and rashes on both calves, to include as secondary to herbicide exposure.

2. Entitlement to service connection for lymphoma of the left shoulder, to include as secondary to herbicide exposure.

3. Entitlement to service connection for a respiratory disorder, to include as secondary to herbicide exposure.

4. Entitlement to service connection for a left nostril disorder resulting in nosebleeds, shortness of breath and headaches, to include as secondary to herbicide exposure.

5. Entitlement to service connection for colon polyps, to include as secondary to herbicide exposure.

6. Entitlement to service connection for an enlarged prostate, to include as secondary to herbicide exposure.

REPRESENTATION

Appellant represented by:	Edward M. Daniels


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the Board at a May 2014 hearing; a transcript of the hearing is of record.

Clarification of Issues on Appeal

At the May 2014 hearing, the Board accepted provisional testimony on the issue of service connection for acute and subacute peripheral neuropathy of the bilateral lower extremities contingent on a determination of jurisdiction.  Following a review of the procedural history of the Veteran's claim, the record reflects this issue was denied by the Agency of Original Jurisdiction (AOJ) by a January 2013 rating decision.  The Veteran did not submit a timely notice of disagreement to this decision.  Therefore, this issue is not currently in appellate status and is not before the Board at this time.

The Board will accept the Veteran's testimony at the May 2014 hearing as an application to reopen the previously disallowed claim of entitlement to service connection for acute and subacute peripheral neuropathy of the bilateral lower extremities.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the May 2014 Board hearing, the Veteran testified that he has been diagnosed with each of the claimed disabilities and receives treatment solely at VA facilities.  A review of the record indicates comprehensive VA treatment records were last associated with the claims file in January 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from January 2013 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completing the above, and any other development deemed necessary (to include providing a nexus examination if the disabilities at issue are noted in VA records), readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

